                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF ARIZONA
                                  PHOENIX DIVISION

 In Re:                                           Case No. 2:19-bk-15371-EPB

 Garrett Jordan                                   Chapter 7

 Debtor.                                          Judge Eddward P. Ballinger Jr.

  REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

        Please take notice that D. Anthony Sottile, as authorized agent for Home Point Financial
Corporation, a creditor in the above-captioned case, requests, pursuant to Rules 2002 and 9007
of the Federal Rules of Bankruptcy Procedure and §§102(1), 342 and 1109(b) of title 11 of the
United States Code, and 11 U.S.C. §§ 101, et seq., that all notices given or required to be given
and all papers served or required to be served in this case also be given to and served, whether
electronically or others on:
          D. Anthony Sottile
          Authorized Agent for Home Point Financial Corporation
          394 Wards Corner Road, Suite 180
          Loveland, OH 45140
          Phone: 513.444.4100
          Email: bankruptcy@sottileandbarile.com


 Dated: December 12, 2019                         /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com




Case 2:19-bk-15371-EPB         Doc 11 Filed 12/12/19 Entered 12/12/19 13:00:48               Desc
                                Main Document    Page 1 of 2
                                 CERTIFICATE OF SERVICE

I certify that on December 12, 2019, a copy of the foregoing Request for Service of Notices was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

       Jeff Adrian Biddle, Debtor’s Counsel
       jeffbiddlelaw@gmail.com

       Office of the United States Trustee
       ustpregion14.px.ecf@usdoj.gov

I further certify that on December 12, 2019, a copy of the foregoing Request for Service of
Notices was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

       Brian J. Mullen, Chapter 7 Trustee
       PO Box 32247
       Phoenix, AZ 85064

       Garrett Jordan, Debtor
       8235 E Orange Blossom Ln
       Scottsdale, AZ 85250

                                                   /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com




Case 2:19-bk-15371-EPB         Doc 11 Filed 12/12/19 Entered 12/12/19 13:00:48                 Desc
                                Main Document    Page 2 of 2
